Per Curiam.
Suit by Jeremiah, assignee of Joseph T. Roberts, upon a promissory note of the following tenor:
“ One day after date, we, or either of us, promise to pay Joseph T. Roberts, or bearer, the sum of 200 dollars, for value received, without relief from valuation laws, and with interest. Thomas Baker,
“ September 9,1858. Jacob Lawson.”
The Court rendered judgment for the plaintiff without relief, &c.
In this it is said the Court erred, because the section of law authorizing such judgment is unconstitutional, not being properly included under the title of the act.
There may be force in this position so far as it is applicable to instruments other than bills and notes; but as to them, legislation under the title of the act is valid. Mewherter v. Price, 11 Ind. R. 199. Probably a provision in another part of the code renders such judgments valid upon all instruments stipulating for it, but this point we leave open.
N. B. Taylor and W. Wallace, for the appellant (1).
Fraud and want of consideration were also urged against the validity of the note. The cause was tried by the Court without a jury, and thus the questions of law and fact were decided by the same tribunal. We must presume the decision correct, unless the contrary appears, both upon points of law and questions of fact.
No fraud appears to have been proved, and the party appears to have received all the consideration he required as the inducement to the note. In Hardesty v. Smith, 3 Ind. R. 39, it is said that where a party gets all the consideration he voluntarily and knowingly contracts for, he will not be allowed to say he gets no consideration. The same doctrine is asserted in Major v. Brush, 7 Ind. R. 232. See Walk. Am. Law (3d ed.), p. 405, note c.
The mother of a bastard child may settle and dismiss a bastardy suit brought on her relation. Perk. Pr., 579.
A wife may be bound by the acts of her husband in reference to her separate property, where they are performed by her authority and approved by her.
The judgment is affirmed with 5 per cent, damages and costs.